—Judgment, Supreme Court, New York County (Frank Lewis, Spec. Ref.), entered on or about June 17, 1997, which granted petitioner insurer’s application to permanently stay arbitration of respondent insured’s uninsured motorist claim, unanimously affirmed, with costs.
The Special Referee correctly held that additional respondent-appellant insurer failed to show that it properly canceled its policy with the owner of the offending vehicle, where its witness had no first-hand knowledge of its having actually mailed either the final bill or a notice of cancellation to the owner of the offending vehicle, or of its regular procedures in mailing such bills and notices (see, Matter of Allstate Ins. Co. v Ramirez, 208 AD2d 828, 830, citing, inter alia, Federal Ins. Co. v Kimbrough, 116 AD2d 692; Matter of Paramount Ins. Co. v Moctezuma, 201 AD2d 652). Concur— Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.